Citation Nr: 0925468	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from December 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2007, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in July 2007.

Although a Board hearing was requested on the Veteran's VA 
Form 9, received by VA in July 2007, the Veteran's 
representative later clarified through correspondence 
received in November 2008 that a Board hearing was no longer 
desired.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation (but no higher) for 
service-connected diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in January 2007.  The Veteran was provided 
with notice of the types of evidence necessary to 
substantiate his claim and establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to a higher rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  The Board notes that in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Court, clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from a rating decision granting service 
connection and assigning an initial rating.  Consequently, 
Vasquez-Flores is inapplicable. 
 
The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, VA treatment records, 
and private treatment records.  The Veteran was afforded VA 
examinations in February 2007 and December 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
are thorough and contain sufficient information to decide the 
issue on appeal, and the Board finds that further examination 
is not necessary.  See Massey v. Brown, 7 Vet. App. 204 
(1994). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).
 
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.
 
Laws and Regulations

Briefly, the Veteran contends that the evaluation currently 
assigned his diabetes mellitus does not accurately reflect 
the severity of that disorder. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which provides a 20 percent rating for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).  A 40 percent rating is warranted for 
diabetes requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent rating requires the use of 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total rating 
of 100 percent is warranted when the disability requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note 1 to Diagnostic Code 7913 provides that 
compensable complications from diabetes mellitus are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation; however, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2008).
 
 Factual Background

The RO has granted service connection for diabetes mellitus, 
effective December 15, 2006, and has assigned a 20 percent 
disability rating.  The Veteran contends that this evaluation 
does not accurately reflect the severity of his disorder.  It 
appears from his notice of disagreement that his main 
argument is that he meets the criteria for a 40 percent 
rating since he requires insulin, has a restricted diet, and 
his activities are regulated. 

A private medical report, dated December 19, 2006, reported 
that the Veteran was being treated for insulin dependent 
diabetes, and that he was on a restricted diet.  

The Veteran was afforded a VA examination in February 2007.  
During the examination, the Veteran reported being diagnosed 
with diabetes mellitus approximately fourteen years ago, that 
he started taking insulin approximately two years ago, and 
that he sees his physician every three months for diabetes 
care.  The Veteran further reported being hospitalized on 
numerous occasions for his diabetes for hypoglycemia as well 
as for an amputation of his toe, and that diabetes causes a 
restriction of his life and activities mainly because of 
insulin and injections and not being able to do as much as he 
previously used to do.  The examiner diagnosed the Veteran 
with diabetes mellitus.

Another private medical report (from the same doctor as the 
December 19, 2006 record), dated June 12, 2007, reported that 
the Veteran was still being treated for insulin dependent 
diabetes, was still on a restricted diet, and had been 
participating in regular activities.

The Veteran was afforded another VA examination in December 
2007.  During the examination, the Veteran denied any 
hypoglycemic episodes and any diabetic ketoacidosis.  The 
Veteran reported that he was constantly tired, and that 
diabetes has interfered with his life by making it difficult 
since his diabetes requires insulin.  The examiner diagnosed 
the Veteran with diabetes mellitus, and stated that the 
Veteran seemed to have his diabetes mellitus under control 
given the laboratory results and the information the Veteran 
provided.

The Board notes that the Veteran submitted an application in 
October 2007 for compensation based on unemployability.  In 
April 2008, the RO issued a rating decision which granted 
entitlement to a combined schedular 100 percent disability 
evaluation.  The rating decision notified the Veteran that 
his claim for entitlement to individual unemployability was a 
moot point.  The Veteran is currently being compensated for 
service-connected disabilities secondary to diabetes 
mellitus, including: peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left upper extremity, 
peripheral neuropathy of the right upper extremity, 
amputation of the second right toe, and nonproliferative 
retinopathy.  The Veteran was afforded additional VA 
examinations in December 2007 for these service-connected 
disabilities secondary to diabetes mellitus.  During one 
examination for residuals of amputation of the Veteran's toe, 
the examiner stated that the Veteran had significant 
functional (pain related) impairment that could limit his 
ability to perform physical employment.  During another 
examination for the Veteran's diabetic neuropathy, the 
examiner stated that the Veteran would not be able to do 
physical type of work because of the severe sensory loss in 
his feet.  VA also administered an examination for 
posttraumatic stress disorder in February 2007.  During this 
examination the Veteran reported that he filed for retirement 
because of health problems related to his right foot.

Analysis

The essential element of the criteria for a 40 percent 
rating, which distinguishes it from the criteria of a 20 
percent rating, is regulation of activities, and the 
essential elements of the criteria for a 60 and 100 percent 
rating are episodes of ketoacidosis or hypoglycemic 
reactions.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In 
the present case, there is competent medical evidence of 
regulation of activities associated with the Veteran's 
service connected diabetes mellitus; however, there is no 
competent medical evidence of episodes of ketoacidosis or 
hypoglycemic reactions.  Although the Veteran stated that he 
had been hospitalized on numerous occasions for hypoglycemic 
reactions during his February 2007 VA examination, he 
subsequently denied any hypoglycemic episodes and diabetic 
ketoacidosis during his December 2007 VA examination.  
Furthermore, the Veteran's private doctor did not note any 
episodes of ketoacidosis or hypoglycemic reactions.

In sum, the competent evidence shows that the Veteran had 
regulation of activities, the condition that warrants a 40 
percent rating, but no episodes of ketoacidosis or 
hypoglycemic reactions, the conditions that warrant 60 and 
100 percent ratings under Diagnostic Code 7913, during the 
course of this appeal.  Having carefully considered the claim 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence supports the 
Veteran's entitlement to a disability rating of 40 percent 
(but no higher) for diabetes mellitus; therefore, the claim 
for an increased rating is granted to that extent.

Resolving all doubt in the Veteran's favor, the Board further 
finds that the 40 percent rating is warranted during the 
entire period contemplated by this appeal; that is, from 
December 15, 2006.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  Although the Veteran contends that his 
diabetes mellitus affects his employment opportunities, he 
has not submitted sufficient evidence to support this 
contention.  Furthermore, the Veteran is already separately 
service-connected for diabetic neuropathy and for residuals 
of amputation of his toe, conditions which were considered as 
obstacles to his employment, according to the Veteran's own 
statements and the medical evidence.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment due to his 
diabetes mellitus so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
disability rating higher than 40 percent.  The Veteran may 
always initiate a claim for an increased rating in the future 
if there is an increase in severity of his diabetes mellitus. 


ORDER

Entitlement to a 40 percent disabling rating (but no higher) 
is warranted for diabetes mellitus, effective from December 
15, 2006.  To this extent, the appeal is granted, subject to 
laws and regulations applicable to payment of VA monetary 
benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


